Citation Nr: 1036729	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  02-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include post traumatic stress disorder (PTSD) and psychosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1976.  
He had a subsequent period of active service in the Texas Army 
National Guard from May 1980 to August 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Waco, Texas, that 
denied service connection for anxiety and depression.  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge at the RO (i.e., a Travel Board hearing) in 
May 2005.  

The Board remanded this case in September 2005 and February 2009.


FINDINGS OF FACT

1.  The medical evidence is in equipoise as to whether the 
Veteran has a current diagnosis of PTSD to due to physical and 
sexual assault in service.       

2.  The medical evidence establishes that the current psychiatric 
disorder to include psychosis, schizoaffective disorder, and 
delusion disorder first manifested in service.  


CONCLUSION OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  A psychiatric disorder to include psychosis, schizoaffective 
disorder, and delusion disorder, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD 
and for a psychosis, to include schizoaffective disorder and 
delusional disorder, which represents a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

With respect to personal assaults, 38 C.F.R. § 3.304(f) provides 
that if a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service records 
may corroborate the appellant's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the appellant's service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2009); 38 
C.F.R. § 3.304(f)(5) (from July 13, 2010). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor 
related to prisoner-of-war (POW) experience) and (f)(4) (stressor 
of in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  See 75 
Fed.Reg. 39843 through 39852 (July 13, 2010).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
American Psychiatric Association Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (DMS- IV) as the 
source of criteria for the diagnosis of claimed psychiatric 
disorders. DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror. 

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the Veteran's 
assertion that the stressful event occurred.  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the occurrence 
of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) is stated that "a Veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran contends that he has a psychiatric disorder to 
include PTSD due to a personal assault in service.  He states 
that he was sexually and physically assaulted in service while 
stationed in Germany.  The Veteran states that in about June 
1975, he sought medical treatment for a upper respiratory 
infection. He states that he was sexually assaulted at the 
medical examination.  The Veteran states that he did not report 
the assault to authorities or tell anyone about the assault.  See 
the Veteran's January 2006 statement and the Veteran's testimony 
at the hearing before the Board in May 2005.  

After careful review of the record, the Board finds that the 
evidence is in equipoise as to whether the Veteran currently has 
PTSD due to sexual trauma in service.  The Board also finds that 
the evidence establishes that the current psychotic disorder 
diagnosed as a psychosis, schizoaffective disorder, and delusion 
disorder first manifested in service.  Thus, for the reason 
discussed below, the Board finds that service connection for PTSD 
and a psychosis is warranted.    

There is medical evidence of record which relates the diagnoses 
of PTSD and psychosis to the in-service sexual assault that 
occurred in June 1975.  

Initially, the Board points out that the Veteran stated that he 
did not report the sexual assault after it occurred in service in 
June 1975.  See the Veteran's testimony at the hearing before the 
Board in May 2005.  Review of the claims folder shows that the 
Veteran did not report the assault until the hearing before the 
Board.  He reported the assault to health care providers in 
subsequent examinations.  The Veteran stated that he did not seek 
mental health treatment until his symptoms worsened in the mid 
1990's after a medical examination and after September 11.  The 
record shows that the Veteran initially sought mental health 
treatment in October 2001.  

Service records show a change in the Veteran's behavior after the 
assault and he reported having psychiatric symptoms upon 
separation examination.  Service personnel records show that the 
Veteran was stationed in Germany from December 1974 to May 1976.  
Service personnel records show that in June 1975, the Veteran was 
issued a letter of appreciation for his efforts in constructing 
the Battalion headquarters during the May to June Grafenwoehr 
period.  

Service personnel records further show that in April 1976, action 
was initiated to discharge the Veteran from the Army under the 
provisions of paragraph 5-37, AR 635-200, expeditious discharge 
program.  An April 1976 memo states that the reasons for the 
action was the Veteran's evidence lack of self discipline and 
motivation and poor attitude towards his duties and the Army.  It 
was noted that he continued to show a lack of cooperation with 
peers and subordinates.  The memo indicates that the Veteran's 
performance was substandard and this was evidenced by the 
Veteran's hostile conduct towards the Army and social 
maladjustment.  It was further noted that after counseling, the 
Veteran still failed to meet the minimum standards required of a 
soldier.  The Veteran was discharged from the military pursuant 
to AR 635-200, paragraph 5-37 SPD KMN.  He separated from service 
in May 1976.  The record shows that the Veteran joined the Army 
National Guard in April 1979 and served with the National Guard 
until December 1998.  

Service treatment records do not show a psychiatric diagnosis.  
Enlistment and separation examination reports indicate that 
psychiatric examination was normal.  However, the separation 
examination report of medical history dated in March 1976 
reflects that the Veteran reported having depression, excessive 
worry, and nervous trouble.  

The record shows that the Veteran did not seek mental health 
treatment until 2001.  VA treatment records dated in October 2001 
and November 2001 show diagnoses of depression, not otherwise 
specified; cannabis abuse; and questionable hallucinating 
disorder possibly secondary to drug abuse.  A February 2002 VA 
treatment record notes that the Veteran had anxiety, not 
otherwise specified, and cannabis abuse.  The examiner noted that 
the Veteran was very pained by his past experiences in service.  
The Veteran reported in-service stressor events involving working 
with the Criminal Investigation Division; he did not report 
sexual trauma.  

VA treatment records dated in March 2003 show that the Veteran 
was referred for a PTSD evaluation by the Vet Center.  A March 
2003 VA treatment record reflects that the social worker was 
unable to get a clear understating of what had happened to the 
Veteran in service and indicated that the Veteran was not 
appropriate for that program at that time.  The impression was 
depression.  An April 2003 VA mental health treatment record 
indicates that the PTSD evaluation was terminated because the 
Veteran was not specific.  The assessment was PTSD by history 
versus rule out paranoia and/or malingering for secondary gain.  
The VA treatment records show that the Veteran continued with 
treatment in 2003 and 2004.  

The Veteran was afforded a hearing before the Board in May 2005.  
At the hearing, he reported the stressor events that he believed 
led to his psychiatric disorders.  The Veteran reported a sexual 
assault which occurred when he was stationed in Germany.  He 
indicated that he did not tell anyone about the assault.   

The Veteran was afforded a VA psychiatric examination in February 
2006.  The examination was conducted by a psychologist and 
psychological testing was administered.  The examination required 
several interviews and sessions.  Upon the initial examination, 
the examiner stated that the Veteran was not disclosing a 
detailed history.  The examiner indicated that the Veteran 
appeared clinically depressed and he had an atypical presentation 
for PTSD.  A February 2006 addendum indicates that the Veteran 
completed some psychological testing. Regarding the Personality 
Assessment Inventory, it was noted that the internal validity 
indicator scales suggested that the testing results were 
questionable and not likely to accurately indicate a pattern of 
functioning of the Veteran's adjustment.  Regarding the PTSD 
Checklist for Military and the Mississippi PTSD scale, the 
examiner noted that both tests indicated a high level of 
pathology consistent with PTSD.  However, the examiner stated 
that the results are more likely than not suspect and should not 
be taken as indicating the presence of PTSD.  The examiner also 
reviewed that results of neuropsychological testing and indicated 
that he reviewed the Board hearing transcript dated in May 2005 
in which the Veteran reported the in-service stressors.  

The examiner stated that it was a puzzling case as the Veteran 
was not very forthcoming and more than a little circumstantial.  
The examiner stated that the testing did not really help clarify 
the diagnostic picture as the personality assessment was invalid.  
The examiner stated that the overall picture is that the Veteran 
had serious difficulties functioning which at first seemed to be 
partly due to chronic depression and possible residual effects of 
chronic cannabis abuse.  The examiner stated that due to a number 
of factors, the information developed so far was inclusive as to 
whether the Veteran is experiencing PTSD and he indicated that it 
would be beneficial if the Veteran appeared for another 
interview.  

In a March 2006 addendum, the examiner stated that the Veteran 
was more forth-coming and he reported plausible stressor events.  
The examiner stated that the MMPI2 results were mixed and the 
profile is atypical for PTSD and suggests that the Veteran may 
have a masked paranoid delusion and otherwise be experiencing 
psychotic symptoms that are usually concealed.  The examiner 
stated that the MCMI3 scales support the validity of the testing 
and the results showed that the mildly prominent personality was 
schizoid, the pathological personality was paranoid and 
schizotypal, the clinical syndrome was anxiety disorder and PTSD, 
and the severe clinical syndrome was delusional disorder.  

The examiner concluded that the case for PTSD was mixed but not 
discounted.  The examiner stated that the Veteran was 
experiencing a likely paranoid delusional disorder which made his 
answers and self description questionable.  The examiner 
concluded that the Veteran had a delusion disorder, paranoid 
type, which possibly originated in service but was not detected 
or treated, with many components of anxiety disorder.  

Social Security Administration (SSA) records dated in 2006 
indicate that the Veteran was disabled as of November 2004 due to 
delusional disorder, paranoid type.  A psychological evaluation 
was performed in September 2005 in conjunction with the SSA 
application.  The diagnoses were cognitive disorder, not 
otherwise specified; anxiety disorder, not otherwise specified by 
history; cannabis abuse; and depressive disorder not otherwise 
specified buy history.   

VA treatment records dated from 2006 to 2010 show treatment for 
mood disorder with PTSD symptoms and subtle psychosis, 
depression, and substance abuse.   

A May 2009 VA examination report indicates that the examiner 
reviewed the claims folder and interviewed the Veteran.  The 
examiner noted that the Veteran reported the claimed sexual 
assault in service although the examiner noted that it was 
difficult to tell based on the Veteran's history whether this 
event was victimization.  The examiner stated that it appeared to 
be clear that the event seemed to have triggered a long history 
of psychosis from that time forward.  The examiner indicated that 
although the event would not meet the criteria for PTSD, it does 
appear to have become the trigger for the blossoming of some 
psychotic symptoms.  The examiner noted that the Veteran 
described significant paranoia beginning then and to this day.  
The examiner listed some of the paranoia symptoms including the 
Veteran feeling there are cameras in his house, locking himself 
in his room, and having auditory hallucinations.  The examiner 
stated that it was clear the Veteran suffered from delusions and 
auditory hallucinations which based on his history appear to have 
begun during his time in the military.  The examiner indicated 
that the Veteran had been treated for a mood disorder with 
psychosis, and more recently, the Veteran was treated with a 
neuroleptic for psychotic symptoms.  The Veteran stated that the 
medications have been helpful to him.  The examiner did not 
believe that the paranoia was due to the cannabis use as much as 
the long pattern of psychosis beginning early on.  The examiner 
noted that the cannabis use contributed to his psychosis but he 
did not believe it was the cause of the psychosis.  The examiner 
concluded that the Veteran's symptomatology appeared to describe 
a psychotic disorder with mood symptoms that would most clearly 
fit the criteria for schizoaffective disorder.  

In a September 2009 addendum, the VA examiner, a psychiatrist, 
stated that the claims folder was reviewed and his opinion did 
not change. 

A VA psychiatric examination report dated in December 2009 shows 
a diagnosis of PTSD in accordance with the DSM-IV.  The examiner, 
a clinical psychiatrist, indicated that the diagnosis of PTSD was 
related to the Veteran's military sexual trauma and physical 
assault which occurred in service.  The Axis I diagnosis also 
included a diagnosis of psychosis, not otherwise specified, 
paranoia.  The psychiatrist indicated that the Veteran's symptoms 
of paranoia, hypervigilence, and extreme suspicion began after 
the physical attack in Germany.   

The Board finds that the VA medical opinions to have great 
evidentiary weight.  The VA examiners, as psychologists and 
psychiatrists, have the expertise to render a diagnosis and 
provide a medical opinion as to the etiology of a psychiatric 
disorder.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The examiners reviewed the claims folder and the Veteran's 
medical history.  They also interviewed the Veteran and reviewed 
the results of psychological testing before rendering the medical 
opinions.  Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The medical opinions are based on 
sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

The Board finds that the probative evidence of record supports 
that finding that the Veteran currently has a psychosis and 
delusion disorder that first manifested in service.  All three VA 
examiners rendered a diagnosis of psychosis and/or delusion 
disorder and opined that the psychotic symptoms began in service.  
Thus, the Board finds that service connection for psychosis, 
schizoaffective disorder, and delusion disorder is warranted.  

The Board finds that the evidence is in equipoise as to whether 
the Veteran currently has PTSD due to sexual and physical assault 
in service.  The December 2009 VA examination report shows a 
diagnosis of PTSD due to the sexual and physical assault in 
service.  The February 2006 VA examination did not completely 
rule out PTSD.  The May 2009 VA examiner rendered an opinion that 
the Veteran did not have PTSD.  When the evidence is in such 
relative equipoise, the Board must give the Veteran the benefit 
of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Thus, the Board finds that service connection for PTSD 
is warranted.  The Board finds that the Veteran's report of 
physical and sexual assault are corroborated by the evidence in 
the service records showing a change in behavior after the 
assault and the reported psychiatric symptoms at discharge.  
Also, in December 2009, the VA psychiatrist related the diagnosis 
of PTSD to the reported sexual and physical assault in service.  

Lastly, the Board notes that the record shows that additional 
psychiatric diagnoses have been rendered.  The record shows 
diagnoses of cognitive disorder, depression, mood disorder, and 
anxiety disorder.  In accordance with Clemons v. Shinseki, 23 
Vet. App. 1 (2009), VA must consider whether a claimant has any 
psychiatric disability, in addition to PTSD, that is 
etiologically related to service.  

In the present case, the Board finds that the more probative 
medical evidence establishes that the symptoms of depression or 
mood disorder and the symptoms of anxiety are attributable to the 
diagnoses of psychosis and PTSD.  The February and March 2006 VA 
examination reports and addendums show that the Axis I diagnosis 
was delusional disorder with components of anxiety disorder.  The 
May 2009 VA examination report indicates that the diagnosis was 
psychotic disorder with mood symptoms.  The December 2009 VA 
examination report notes that the Veteran had symptoms of anxiety 
and depressed mood.  The VA examination reports do not show Axis 
I diagnoses of major depression, mood disorder, or an anxiety 
disorder.  Thus, the Board finds that the more probative evidence 
of record establishes that the Veteran has symptoms of depressed 
mood and anxiety due to the PTSD and psychosis, not due to 
additional diagnoses of major depression, mood disorder or an 
anxiety disorder.  

Regarding the diagnosis of cognitive disorder, the Board again 
points out that the VA examination reports dated in 2006 and 2009 
do not show diagnoses of a cognitive disorder, although the 
reports show cognitive impairment.  The December 2009 VA 
examination report indicates that the Veteran's cognitive 
impairment was possibly secondary to intense anxiety.  The Board 
finds that the more probative evidence of record establishes that 
the Veteran does not have a current diagnosis of a cognitive 
disorder.  

In conclusion, a grant of service connection for PTSD and a 
psychotic disorder to include schizoaffective disorder, delusion 
disorder, and psychosis is warranted.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  


ORDER

Service connection for PTSD and a psychotic disorder to include 
schizoaffective disorder, delusion disorder, and psychosis is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


